NO. 12-18-00015-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

KEVIN FRAZIER, ON BEHALF OF                               §      APPEAL FROM THE 217TH
NEAL FRAZIER, DECEASED,
APPELLANT
                                                          §      JUDICIAL DISTRICT COURT
V.

RICHARD DONOVAN,                                          §      ANGELINA COUNTY, TEXAS
APPELLEE

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On February 22, 2018, the clerk of this Court notified Appellant that the filing fee in this
appeal is due.1 See TEX. R. APP. P. 5. Appellant was informed that failure to remit the filing fee
on or before March 5, 2018, would result in the Court’s taking appropriate action, including
dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting
the filing fee has passed, and Appellant has not complied with the Court’s request.
         Because Appellant has failed, after notice, to comply with Rule 5, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered March 7, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.


                                                   (PUBLISH)

         1
           On February 5, 2018, Appellant filed a statement of inability to pay costs, which Appellee contested. On
February 13, this Court overruled Appellant’s statement for failure to comply with Texas Rule of Civil Procedure
145(b), which requires a declarant to use the form statement approved by the Texas Supreme Court or that includes
the information required by the Court-approved form. See TEX. R. CIV. P. 145(b). Appellant did not file a
compliant statement or otherwise respond to this Court’s February 13 notice.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            MARCH 7, 2018


                                         NO. 12-18-00015-CV


           KEVIN FRAZIER, ON BEHALF OF NEAL FRAZIER, DECEASED,
                                 Appellant
                                    V.
                            RICHARD DONOVAN,
                                 Appellee


                                Appeal from the 217th District Court
                     of Angelina County, Texas (Tr.Ct.No. CV-01477-12-06)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.